DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a method of forming a battery and a battery comprising an anode comprising silicon; an electrolyte and a cathode comprising an active material comprising nickel cobalt manganese oxide and comprising an additive comprising phthalocyanine comprising cobalt hexadecafluoro phthalocyanine (Co-Pc-F) in the reply filed on 12-6-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8, 10, 20-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-6-2021.
Claim Rejections - 35 USC § 112
Claims 5, 13, 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2014/0072879).            Chen et al. teaches in claim 17, a lithium cell comprising an anode comprising a lithium ion source; a cathode comprising an encapsulated or protected phthalocyanine compound, an electrolyte and a porous separator.  Chen et al. teaches in claims 1-2, a cathode comprising a phthalocyanine compound encapsulated by a protective material and teaches in claim 12 wherein the encapsulated phthalocyanine compound is further wrapped around with a graphene material. 


Claim(s) 1-2, 11-15 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suto (CN 102263310, translation).
           Suto et al. teaches a battery comprising a positive electrode, a negative electrode and an electrolyte.  Suto teaches in [0028], a positive electrode comprising 99% cobalt phthalocyanine and manganese dioxide and teaches in [0075], that the negative electrode comprises Si.


Claim(s) 1-2, 11-15 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirashita et al. (CN 103782440, translation).           Hirashita et al. teaches a battery comprising a positive electrode, a negative electrode and an electrolyte.  Hirashita et al. teaches in [0101, 0111], that the cathode comprises cobalt phthalocyanine and manganese dioxide and negative electrode comprises silicon.

Claim(s) 1-2, 5-6, 12-15, 18-19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (JP 2009-283411, translation).            Nakanishi teaches in Example 1, a coin cell type lithium air secondary battery comprising a negative electrode comprising Li, an electrolytic solution and an air electrode mixture and 15 parts by weight of a mixed catalyst, cobalt phthaloocyanine: electrolytic manganese dioxide.  Nakanishi teaches in Table 1, Example 17, an electrode comprising cobalt hexadecafluoro phthalocyanine and MnO2 and teaches in Example 7, using LiMnO2 instead of MnO2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727